DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR et al (US 20170086210 A1) in view of LI et al (US 2017/0272217)
Regarding claim 1, RAJURKAR discloses a method comprising:
 establishing a communication link using a terminal configured for communicating with a plurality of radio access technologies (RATs) (RAJURKAR: Fig. 3, ¶45-46, a communication is performed over a communication link between a terminal and a plurality of RATs); 
determining a priority for network traffic associated with the terminal based, at least in part, on delay sensitivity associated with the network traffic (RAJURKAR: Fig. 3, ¶47-48, based on the latency sensitivity, a priority for the network traffic communicated in a communication session); 
classifying the plurality of RATs based on suitability for carrying the network traffic having the determined priority (RAJURKAR: ¶50, ¶47, ¶43, a classification of the RATs based on which RAT is better for higher priority communication session and which is for lower priority communication session); transmitting and receiving the network traffic using the RAT most suitable for carrying the network traffic and available to the terminal (RAJURKAR: Fig. 3, ¶2, ¶66, most suitable RAT is used which is available based on the IRAT); and 
monitoring the RATS available to the terminal to dynamically detect if a more suitable RAT becomes available for carrying the network traffic (RAJURKAR: Fig. 3 and Fig. 4, ¶30, ¶19, monitoring the RATs’ system information and quality for dynamically determining suitability).
RAJURKAR remains silent regarding priority is for at least two types of packet flow within the network traffic associated with the communication link; and transmitting and receiving the network traffic comprises transmitting and receiving the network traffic by concurrently using the RAT most suitable for carrying each of the at least two types of packet flows; and more  suitable RAT is for carrying any of the at least two types of packet flows.
However, LI et al (US 2017/0272217) discloses priority is for at least two types of packet flow within the network traffic associated with the communication link (LI: ¶126 at least two logical channels LC11 and LC12 (flows) are associated with a communication link/RB); and transmitting and receiving the network traffic comprises transmitting and receiving the network traffic by concurrently using the RAT most suitable for carrying each of the at least two types of packet flows (LI: ¶137, based on the delay sensitivity, a most suitable RAT is selected for each of the Logical Channel/Flow ); and more  suitable RAT is for carrying any of the at least two types of packet flows (LI: ¶126, ¶137, ¶129, based on the delay sensitivity, a most suitable RAT is selected for each of the Logical Channel/Flow ).
A person of ordinary skill in the art working with the invention of RAJURKAR would have been motivated to use the teachings of LI as sufficient information can be provided via buffer status reports to assist the network to co-ordinate the radio resource scheduling with multiple nodes of different RATs in order to achieve efficient UL multi-flow aggregation (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR with teachings of LI in order to improve scheduling efficiency.

Regarding claim 5, RAJURKAR modified by LI method of claim 1, further comprising dynamically assessing the best RAT for each type of packet flow based on available service (RAJURKAR: Fig. 3, ¶2, ¶66, dynamically selecting the most suitable RAT which is available based on an IRAT procedure).  

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR modified by LI as applied to claim 1 above, further in view of RYU et al (US 2021/0051444).

Regarding claim 2, RAJURKAR modified by LI discloses method of claim 1, wherein the RATs include wireless networks (RAJURKAR: ¶22, wireless network)
RAJURKAR modified by LI remains silent regarding the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks.
However, RYU et al (US 2021/0051444) discloses the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks (RYU: ¶293, Fig. 16, MEO, LEO and GEO satellites are part of the different RATs).
A person of ordinary skill in the art working with the invention of RAJURKAR modified by LI would have been motivated to use the teachings of TYU as it provides different long distance RATs to enhance coverage of the inventive communication method over any available network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR modified by LI with teachings of RYU in order to improve coverage.

Regarding claim 3, RAJURKAR modified by LI modified by RYU discloses method of claim 2, further comprising exchanging network traffic between different satellite constellations (RYU: ¶293, Fig. 16, Fig. 18, MEO, LEO and GEO constellations satellites are part of the different RATs).  
Regarding claim 4, RAJURKAR modified by LI modified by RYU method of claim 2, wherein the communication link is established with a second terminal, and further comprising routing communication between the terminal and the second terminal using gateways associated with different satellite constellations (RYU: Fig. 14A-B, ¶290,where the UE and another inherent terminal device of the data network are connected over the gateways using the satellite constellations).  

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR modified by LI as applied to claim 1 above, further in view of AZIZI et al (US 2020/0205062)
Regarding claim 6, RAJURKAR modified by LI method of claim 1, wherein determining a priority (RAJURKAR: Fig. 3, ¶47-48, based on the latency sensitivity, a priority for the network traffic communicated in a communication session).
RAJURKAR modified by LI remains silent regarding examining a type of service (TOS) field in a header of packets in the at least two types of packet flows.  
However, AZIZI et al (US 2020/0205062) discloses examining a type of service (TOS) field in a header of packets in the at least two types of packet flows (AZIZI: ¶1390, ¶1370, TOS in the header is used for prioritization of different flows of packets).  
A person of ordinary skill in the art working with the invention of RAJURKAR modified by LI would have been motivated to use the teachings of AZIZI as it provides a well known header field used in the art to distinguish different types of traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR modified by LI with teachings of AZIZI in order to improve compatibility.


Regarding claim 7, RAJURKAR modified by LI method of claim 1, wherein determining a priority further comprises determining socket information associated with the at least two types of packet flows.
RAJURKAR modified by LI remains silent regarding examining a type of service (TOS) field in a header of packets in the at least two types of packet flows.  
However, AZIZI et al (US 2020/0205062) discloses examining a type of service (TOS) field in a header of packets in the at least two types of packet flows (AZIZI: ¶1390, ¶1370, TOS in the header is used for prioritization of different flows of packets).  
A person of ordinary skill in the art working with the invention of RAJURKAR modified by LI would have been motivated to use the teachings of AZIZI as it provides a well known header field used in the art to distinguish different types of traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR modified by LI with teachings of AZIZI in order to improve compatibility.



Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.

Applicants argue, 
“
    PNG
    media_image1.png
    261
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    687
    media_image2.png
    Greyscale

”
Examiner respectfully disagrees with the above argument. Applicants take a position that “actual contents of the network traffic (e.g. packet flow)” are not prioritized. Examiner respectfully submits that RAJURKAR in ¶24, for example, discloses that a communication session having data or voice data packets, is prioritized.
[0024] In various embodiments, a processor of an MSMA communication device (a "device processor") may determine a latency sensitivity of two active communication sessions, and may determine a priority of each of the active communication sessions. In some embodiments, the device processor may determine the communication session priorities based on latency sensitivities of each of the communication sessions. Some types of communication sessions may be more sensitive than other types of communication sessions to data delay, data error, packet loss, and other forms of data latency. For example, the performance of a voice communication session (e.g., Voice over Internet Protocol (VoIP), Voice over Long Term Evolution (VoLTE), and other types of voice communication session) may be easily degraded by delays in receiving data. As another example, the performance of a data communication session may be less sensitive to latency. 

RAJURKAR remains silent regarding priority is for at least two types of packet flow within the network traffic associated with the communication link; and transmitting and receiving the network traffic comprises transmitting and receiving the network traffic by concurrently using the RAT most suitable for carrying each of the at least two types of packet flows; and more  suitable RAT is for carrying any of the at least two types of packet flows.
However, newly cited reference LI et al (US 2017/0272217) discloses priority is for at least two types of packet flow within the network traffic associated with the communication link (LI: ¶126 at least two logical channels LC11 and LC12 (flows) are associated with a communication link/RB); and transmitting and receiving the network traffic comprises transmitting and receiving the network traffic by concurrently using the RAT most suitable for carrying each of the at least two types of packet flows (LI: ¶137, based on the delay sensitivity, a most suitable RAT is selected for each of the Logical Channel/Flow ); and more  suitable RAT is for carrying any of the at least two types of packet flows (LI: ¶126, ¶137, ¶129, based on the delay sensitivity, a most suitable RAT is selected for each of the Logical Channel/Flow ).
A person of ordinary skill in the art working with the invention of RAJURKAR would have been motivated to use the teachings of LI as sufficient information can be provided via buffer status reports to assist the network to co-ordinate the radio resource scheduling with multiple nodes of different RATs in order to achieve efficient UL multi-flow aggregation (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR with teachings of LI in order to improve scheduling efficiency.
Furthermore, ADJAKPLE is not relied upon for teaching any of the claimed features.
All remaining arguments are based on the arguments addressed above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461